Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 19-23 it is unclear what the “D50” and the “D97” refers to.  Applicant argues these are industry standards but, in the instant application there is no disclosure of them being standards or what standards are.  Applicant is cautioned that introducing the standards would require supporting evidence that the a “D50” and “D97” are referring to the standard so as not to be new matter. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14, 16, 19, 22-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan reference JP2001012432A.  Japan ‘432 discloses fastening assembly (Fig. 1) comprising: a bolt (2); a retainer (6 or 7) arranged on the bolt; the bolt having metal friction surfaces mating with retainer having friction surfaces (at 2a and 2b) and; a coating (3) having embedded hard (metal) particles (3b) in a softer polymer coating (3a) arranged on the friction surfaces.  A portion of each particle is completely enclosed (see Fig. 3a).  An example of the particle size is 5 µm which is with the ranges of claims 19, 22 and 23 and a coating thickness of about 7µm is within the range of claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Japan reference JP2001012432A.  Japan ‘432 does not disclose the metal having a hardness of greater than 6 Mohs and some of the specific sizes claimed.
Japan ‘432 discloses the particles are made of a metal which is harder than the bolt and substrate as evidenced by the particles deforming into the bolt and substrate in Fig. 3b.  Therefore, at the time the invention was made it would have been obvious for one of ordinary skill in the are to select a metal with a Mohs hardness of 6 to 10 such as titanium or tungsten in order to deform the metal bolt.  
Japan ‘432 also discloses the size of the particles can be optimized according to an intended use (page 3, paragraphs 6 and 7 of the translation).  Therefore, at the time the invention was made it would have been obvious for one of ordinary skill in the art to experiment with the particle size to find particle sizes optimized for any use which would be inclusive of the sizes claimed for some particular use. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Japan ‘432 as applied to claim 1 above, and further in view of China reference CN2541656Y.  Japan ‘432 does not disclose a nut.  China ‘656 discloses a fastening element with a retainer having a coating similar to Japan ‘432 but, China ‘656 disclose the retainer can be a nut.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to use the bolt of Japan ‘432 with a nut as disclosed in China ‘656 because it is well known in the art to use bolts with nuts in fastening systems.

Claims 11-12, 14, 16-17, 19-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wieser (US 2008/0050195) in view of the Japan reference JP2001012432A.  Wieser discloses a fastening element (11) comprising: a bolt (12) and; a retainer in the form of a nut (8) and another retainer in the form of an expansion body (21) on an expansion region (15) of the bolt.  Wieser does not disclose a coating between the retainers and the nut.  But, Wieser does disclose a friction region (25) between the expansion body and the expansion region on the bolt where the friction will gradually increase (p.[0027]).  Japan ‘432 discloses a coating with embedded particles as described above which also increases the friction between the bolt and the retainer.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to replace the friction region of Wieser with a coating as disclosed in Japan ‘432 because both are for the same purpose where replacing one for the other would yield the same predictable results.  And the coating would also provide and additional advantage of initially providing a low friction surface.  And, at the time the invention was made it would also have been obvious to one of ordinary skill in the art to provide the coating of Japan ‘432 to the threads of Wieser in order to impart a thread lock once the nut is tightened as taught in Japan ‘432.
In regards to claim 29, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to experiment with the particles to find particles optimized for any use include finding the optimal material harnesses such one having a Mohs hardness of 7, Einlehner abrasiveness of 25 and density of between 2.2 and 2.7g/cm3.
In regards to claims 30 and 31, Japan ‘432 shows in Fig. 3 shows at least 30% of the particles are covered and at least 50% are completely enclosed.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001012432A and Wieser in view of JP2001012432A as applied to claim 11 and 16 above, and further in view of Grimm (US 11,015,625).  JP2001012432A does not disclose the polymer coating being water based and one of alkyd resin, polyester resin and, an epoxy resin.  Grimm discloses a fastener assembly comprising a friction surface with friction particles within a polymer similar to JP2001012432A but, Grimm discloses the polymer can be one of many different polymers including a polyester resin (column 5, paragraph beginning line 44).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to replace the polymer of JP2001012432A with a water based polyester as disclosed because Grimm discloses it as one of many polymers for yielding the same results.

Response to Remarks
The 112(b) rejection has been maintained for reasons as explained above.

The 102 has been maintained unchanged.  The amendment added the limitations of claims 15 and 18 into claim 11 but, those claim were already included in the rejection of claim 11.  So, the limitations are still rejected for the same reason(s). The rejection of claims 11-14, 16-17, 19-25 is similarly maintained.

In regards to the 103 rejection, applicant argues there would be no reason to combine JP2001012432A with Wieser because Wieser teaches only to increase after setting.  In response, the examiner disagrees because similar to Wieser, JP2001012432A also increase friction when it is tightened as seen in Fig. 3b.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677